     Case 3:15-cv-00401-LRH-WGC Document 106
                                         105 Filed 04/30/20
                                                   04/29/20 Page 1 of 2



 1    WRIGHT, FINLAY & ZAK, LLP
      Robert A. Riether, Esq.
 2    Nevada Bar No. 12076
 3    Lindsay D. Robbins, Esq.
      Nevada Bar No. 13474
 4    7785 W. Sahara Ave., Suite 200
      Las Vegas, NV 89117
 5    (702) 475-7964; Fax: (702) 946-1345
 6    lrobbins@wrightlegal.net
      Attorneys for Plaintiff, Deutsche Bank National Trust Company, as trustee for Morgan Stanley
 7    ABS Capital I Inc. Trust 2007-NC1 Mortgage Pass-through Certificates, Series 2007-NC1
 8
                                  UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
      DEUTSCHE BANK NATIONAL TRUST                       Case No.: 3:15-cv-00401-LRH-WGC
11    COMPANY, AS TRUSTEE FOR MORGAN
      STANLEY ABS CAPITAL I INC. TRUST
12                                                       STIPULATION AND ORDER TO
      2007-NC1 MORTGAGE PASS-THROUGH
                                                         DISMISS WITH PREJUDICE
      CERTIFICATES, SERIES 2007-NC1, a
13
      California Company,
14
                    Plaintiff,
15
             vs.
16
17    AIRMOTIVE INVESTMENTS, LLC, a Nevada
      Limited Liability Company, HIGHLAND
18    RANCH HOMEOWNERS ASSOCIATION, a
19    Nevada non-profit corporation,

20                  Defendants.
21
22           COMES NOW Plaintiff, Deutsche Bank National Trust Company, as Trustee for

23    Morgan Stanley ABS Capital I Inc. Trust 2007-NC1 Mortgage Pass-through Certificates, Series
24
      2007-NC1 (“Deutsche Bank”), Defendant Airmotive Investments, LLC (“Airmotive”), and
25
      Defendant Highland Ranch Homeowners Association (“Highland Ranch”) (collectively referred
26
27    to as “Parties”), by and through undersigned and respective counsel of record, hereby stipulate

28



                                                     1
     Case 3:15-cv-00401-LRH-WGC Document 106
                                         105 Filed 04/30/20
                                                   04/29/20 Page 2 of 2



 1    that, pursuant to settlement amongst the Parties, all claims between the Parties are hereby
 2    dismissed with prejudice, with each party to bear its own attorney fees and costs.
 3
      Dated this 29th day of April 2020.             Dated this 29th day of April 2020.
 4
 5    WRIGHT, FINLAY & ZAK, LLP                      LAXALT & NOMURA, LTD.

 6    /s/ Lindsay D. Robbins                          /s/ Ryan Leary
      Lindsay D. Robbins, Esq.                       Ryan Leary, Esq.
 7
      Nevada Bar No. 13474                           Nevada Bar No. 11630
 8    7785 W. Sahara Ave., Suite 200                 Holly S. Parker, Esq.
      Las Vegas, NV 8911                             Nevada Bar No. 10181
 9    Attorneys for Deutsche Bank National Trust     9790 Gateway Drive- Suite 200
10    Company, as trustee for Morgan Stanley         Reno, Nevada 89521
      ABS Capital I Inc. Trust 2007-NC1              Attorney for Highland Ranch Homeowners
11    Mortgage Pass-through Certificates, Series     Association
      2007-NC1
12
13    Dated this 29th day of April 2020.

14    ROGER P. CROTEAU & ASSOCIATES,
      LTD
15
16    /s/ Timothy E. Rhoda
      Timothy E. Rhoda, Esq.
17    Nevada Bar No. 7878
      9120 West Post Road, Suite 100
18
      Las Vegas, Nevada 89148
19    Attorney for Defendant, Airmotive
      Investments, LLC
20
21
                                                   ORDER
22
             IT IS SO ORDERED.
23
             DATED this
                   this _____ dayofofApril,
                        30th day      ______________
                                            2020.    2020.
24                                                  ___________________________________
25                                                  LARRY R. HICKS
                                                   ____________________________________
                                                    UNITED STATES DISTRICT JUDGE
26                                                 UNITED STATES DISTRICT COURT JUDGE
27
28



                                                      2
